Citation Nr: 0628396	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-26 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a bilateral shoulder 
disorder.

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to January 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that the veteran received 
treatment for a shoulder strain and back pain in January 2000 
after injuring himself.  The veteran now claims to suffer 
from a shoulder, neck, and back disability as a result of 
that injury.  Pursuant to section 5103A, the Secretary's duty 
to assist the veteran includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C. 
§ 5103A(d)(1) (West 2002).  Here, a medical examination and 
nexus opinion is necessary to determine whether the veteran 
currently has a shoulder, neck, or back disability, and 
whether any one of them was incurred in service.  The veteran 
should be afforded an appropriate medical examination.  

In September 2004, the Board received additional evidence 
from the RO that consisted of chiropractic treatment records 
and medical documents translated from Spanish to English.  
This evidence was not considered by the RO.  Regulations 
provide that when the Board receives pertinent evidence not 
reviewed by the AOJ that it must remand that evidence to the 
AOJ unless that procedural right has been waived.  C.F.R. §§ 
19.9, 20.1304(c) (2005).  The Board received the additional 
evidence without such a waiver and thus will remand the 
evidence to the RO.

In the VCAA notices, dated in June 2003 and July 2003, the RO 
failed to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of the claimed 
shoulder, neck, and back disabilities.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any disorder 
found on examination is more likely than 
not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the veteran's military 
activity.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination. 

2.  The veteran should be provided with a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  The claims should be reconsidered in 
light of the additional evidence submitted 
and the findings of the VA examination.  
If any benefit sought on appeal remains 
denied, the veteran should then be issued 
a Supplemental Statement of the Case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



